DISMISS; and Opinion Filed October 14, 2013.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01078-CR

                              ELIZABETH ORTIZ, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-40564-Q

                            MEMORANDUM OPINION
                          Before Justices Bridges, Fillmore, and Lewis
                                  Opinion by Justice Fillmore
       Elizabeth Ortiz pleaded guilty to possession of heroin in an amount of one gram or more

but less than four grams. Pursuant to a plea agreement, the trial court deferred adjudicating

appellant’s guilt, placed her on six years’ community supervision, and assessed a $2,000 fine.

Appellant waived her right to appeal as part of the plea agreement. See Blanco v. State, 18
S.W.3d 218, 219–20 (Tex. Crim. App. 2000). The trial court certified both that the case involves

a plea bargain and appellant has no right to appeal and appellant waived her right to appeal. See

TEX. R. APP. P. 25.2(d), Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005).
       We dismiss the appeal for want of jurisdiction.



                                                    /Robert M. Fillmore/
                                                    ROBERT M. FILLMORE
                                                    JUSTICE

Do Not Publish
TEX. R. APP. P. 47

131078F.U05




                                              –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ELIZABETH ORTIZ, Appellant                         On Appeal from the 204th Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-01078-CR        V.                       Trial Court Cause No. F12-40564-Q.
                                                   Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                       Justices Bridges and Lewis participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this14th day of October, 2013.




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE




                                             –3–